In a consolidated action the affirmative cross claims of the parties were dismissed on the merits after trial. The order of consolidation provides that the caption of the action be as stated above but that respondents be given the right to open and close. No reservation as to the disposition of costs was made. The appellant contends that in the consolidated action the respondents were the plaintiffs and that appellant is to be deemed to have interposed a counterclaim; and that inasmuch as the respondents, as plaintiffs, did not sustain their causes of action, the appellant is entitled to costs of course. The judgment provides for dismissal of appellant’s complaint on the merits and awards costs to appellant against respondents. The order on appeal strikes the award of costs from the judgment. Order affirmed, without costs. No opinion. Nolan, P. J., Adel, MacCrate, Beldock and Murphy, JJ., concur.